Case 2:17-cv-00608-UA-CM Document 30 Filed 12/14/18 Page 1 of 2 PageID 86




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

 UNITED STATES OF AMERICA

 v.                                       Case No. 2:17-cv-608-FtM-99CM

 JOHN C. ROGERS

                   STIPULATED DISMISSAL OF CLAIM

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the United

 States and John C. Rogers, by and through his undersigned counsel, stipulate

 and agree to the voluntarily dismissal of this action.

                                          Respectfully submitted,

                                          MARIA CHAPA LOPEZ
                                          United States Attorney

                                    By: /s/ Jillian M. Jewell
                                        JILLIAN M. JEWELL
                                        Assistant United States Attorney
                                        Florida Bar No. 112974
                                        400 N. Tampa St., Suite 3200
                                        Tampa, Florida 33602
                                        Telephone: (813) 274-6038
                                        E-Mail: FLUDocket.mailbox@usdoj.gov

                                          /s/ C. Richard Mancini
                                          C. RICHARD MANCINI
                                          Counsel for Defendant
                                          Florida Bar No. 0149837
                                          3451 Bonita Bay Blvd., Suite 206
                                          Bonita Springs, FL 34134
                                          Telephone: (239) 344-1100
                                          Email: Richard.Mancini@henlaw.com
Case 2:17-cv-00608-UA-CM Document 30 Filed 12/14/18 Page 2 of 2 PageID 87




                          CERTIFICATE OF SERVICE

        I certify that on December 14, 2018, I electronically filed the foregoing

 with the Clerk of the Clerk of Court by using the CM/ECF system, which will

 send a notice of electronic filing to all counsel of record.

                                           /s/ Jillian M. Jewell
                                           JILLIAN M. JEWELL
                                           Assistant United States Attorney
